UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2141


RONALD SATISH EMRIT,

                       Plaintiff – Appellant,

          v.

OFFICE DEPOT, INC.,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:13-cv-02297-RWT)


Submitted:   November 21, 2013             Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Satish Emrit, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ronald Satish Emrit seeks to appeal the district court

order     requiring        Emrit      to     particularize         his    employment

discrimination complaint by providing a copy of a right to sue

letter.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral       orders,    28    U.S.C.    § 1292   (2006);      Fed.   R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).        The order Emrit seeks to appeal is neither a final

order     nor    an     appealable    interlocutory       or     collateral     order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                          We

dispense        with    oral     argument    because      the    facts    and    legal

contentions       are    adequately    presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            2